    Case: 1:19-cv-00797 Document #: 27 Filed: 03/16/21 Page 1 of 6 PageID #:237




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ILLINOIS, EASTERN
                                    DIVISION


                                                )
    FAHRIDA KURNIAWATI,                         )
                                                )   In re: Lion Air Flight JT 610 crash
    Plaintiff,                                  )
                                                )   19-cv-00797
                                                )   Consolidated with
                                                )   18-cv-07686
                                                )
    v.                                          )
                                                )
                                                )
    THE BOEING COMPANY, a                       )
    corporation, THE UNITED STATES OF           )
    AMERICA and its subordinate agencies        )   JURY TRIAL DEMANDED
    THE DEPARTMENT OF                           )
    TRANSPORTATION and THE                      )
    FEDERAL AVIATION                            )
    ADMINISTRATION, ROCKWELL                    )
    COLLINS, INC. n/k/a/ COLLINS                )   Honorable Thomas M. Durkin
    AEROSPACE, a corporation,                   )
    ROSEMOUNT AEROSPACE, INC., a                )
    corporation, XTRA AEROSPACE, LLC,           )
    a limited liability company.                )
                                                )
                                                )
    Defendants.                                 )


         UNOPPOSED MOTION FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH
              PREJUDICE AND APPROVAL OF MINOR SETTLEMENTS

          Plaintiff, Fahrida Kurniawati, as personal representative of the Estate of Harvino,

Deceased, individually, and as next friend for her minor children K.D.Z., R.Y.A., and K.A.Z, by

their undersigned attorneys, moves this Court for an order approving the settlement with

Defendant, The Boeing Company, of claims relating to the death of Harvino (“Decedent”), and in

support thereof states as follows:
    Case: 1:19-cv-00797 Document #: 27 Filed: 03/16/21 Page 2 of 6 PageID #:238




                                              FACTS

       1.      Decedent was the co-pilot on board a Boeing 737 MAX 8 aircraft, registered as PK-

LQP (“Subject Aircraft”) and operated by PT Lion Mentari Airlines as Lion Air Flight JT 610 en

route from Jakarta, Indonesia to Pangkal Pinang, Indonesia on October 29, 2018.

       2.      Flight JT 610 crashed into the Java Sea off the coast of Jakarta shortly after takeoff,

killing all 189 persons aboard the airplane, including Decedent.

       3.      Plaintiff has asserted wrongful death and survival actions arising out of the death

of Decedent in the crash of Flight JT 610 and on behalf of all heirs of Decedent. Those heirs

include Farida Kurniawati, Decedent’s spouse, and Decedent’s three minor children: K.D.Z, aged

10; R.Y.A., aged 9 and K.A.Z, aged 4.

       4.      The undersigned counsel for Plaintiff is an independent attorney who represents the

interests of Plaintiff’s and Decedent’s heirs, including the minor heirs, who has investigated, and

is familiar with, the facts of this matter, including Plaintiff’s claims, damages, Defendant’s

defenses and positions, certain legal authorities, and evidence pertaining thereto. Plaintiff’s

counsel may adequately investigate and evaluate these aspects of the matter on behalf of K.D.Z.,

R.Y.A. and K.A.Z. because they are members of the same family who have suffered similar

damages and whose claims and interests do not conflict with one another.

                                PLAINTIFF’S ALLEGATIONS

       5.      Plaintiff filed a complaint based on products liability and negligence against Boeing

and others.

       6.      Plaintiff alleges that Boeing designed, manufactured, assembled, and sold the

Subject Aircraft. Plaintiff also alleges that: (1) Rockwell Collins, Inc. designed manufactured and

tested the flight control computers and software for the Subject Aircraft; (2) Rosemount



                                                 2
    Case: 1:19-cv-00797 Document #: 27 Filed: 03/16/21 Page 3 of 6 PageID #:239




Aerospace, Inc. designed manufactured and tested the angle of attack sensors for the subject

aircraft; Xtra Aerospace .L.L.C. repaired, calibrated and overhauled the angle of attack sensors of

the Subject Aircraft, and the United States through its respective agencies, the Department of

Transportation and the Federal Aviation Agency, inspected and monitored the Subject Aircraft.

       7.       Plaintiff alleges that the Subject Aircraft was defective.

       8.       Plaintiff alleges that as the direct and proximate result of the alleged defective

condition, the Subject Aircraft crashed into the Java Sea off the coast of Jakarta, Indonesia,

resulting in the death of Decedent.

       9.       Plaintiff alleges as a direct and proximate result of the alleged defective condition

of the Subject Aircraft, Decedent’s heirs and next of kin have suffered loss of support, loss of net

accumulations, loss of household services, loss of care, comfort, companionship, guidance, and

society and mental anguish, sorrow and grief as the result of the death of Decedent.

                                    PLAINTIFF’S DAMAGES

       10.      Decedent Harvino was 41 years old. Decedent was a copilot for Lion Air at the time

of his death.

       11.      The Decedent is survived by the following heirs.

                a. Wife: Fahrida Kurniawati;

                b. Minor daughter: K.D.Z., aged 10;

                c. Minor son: R.Y.A., aged 9 and,

                d. Minor son: K.A.Z., aged 4.



                         DEFENDANT’S POSITION AND DEFENSES

       12.      Defendant Boeing denies that the Subject Aircraft was defective and further denies

that any act or omission by it proximately caused this crash.

                                                  3
    Case: 1:19-cv-00797 Document #: 27 Filed: 03/16/21 Page 4 of 6 PageID #:240




                                   SETTLEMENT AGREEMENT

       13.     Counsel for Plaintiff and counsel for Boeing engaged in a mediation before retired

Cook County Circuit Court Chief Judge O’Connell and have reached an agreement to settle the

claims of Plaintiff against all Defendants.

       14.     As a condition of the settlement, Plaintiff has agreed to keep the amount of the

settlement confidential. A sealed declaration providing the terms of the settlement has been

provided to the Court separately.

       15.     In negotiating this settlement, Plaintiff’s counsel considered the strength of

Plaintiff’s action against Defendants and their asserted defenses, including the potential merit of

Boeing’s position in an anticipated forum non conveniens motion to dismiss Plaintiff’s claims.

       16.     Plaintiff’s counsel believes the settlement amount is fair and reasonable under all

the above-stated considerations, including the minors’ damages, as a result of their minor status,

and their incapacity in general.

       17.     The mediator Judge O’Connell has a great deal of experience as a judge in aviation

matters and he also believes this is a reasonable settlement.

       18.     Plaintiff’s counsel has fully explained all the above facts to Plaintiff, and Plaintiff

agrees that the settlement amount is fair and reasonable, and Plaintiff seeks the Court’s approval

of this settlement.

   WHEREFORE, the Parties pray that this Court enter an Order:

       a.      Finding the undersigned Terrence Buehler is an independent attorney representing

               the interests of the minors K.D.Z., R.Y.A., and K.A.Z., and who is competent to

               represent the interests of the minor beneficiaries and next of kin that are members

               of the same family;




                                                 4
Case: 1:19-cv-00797 Document #: 27 Filed: 03/16/21 Page 5 of 6 PageID #:241




  b.     Approving on behalf of the minors K.D.Z., R.Y.A., and K.A.Z., the settlement of

         the claims of Plaintiff against all Defendants;

  c.     Dismissing this action with prejudice and without costs against all Defendants and

         retaining jurisdiction to effectuate settlement; and,

  d.     Providing Plaintiff with other relief as this Court may deem just.

Dated: March 16, 2021                          Respectfully submitted,

                                               By: /s/ Terrence Buehler______

                                               Terrence Buehler
                                               LAW OFFICE OF TERRENCE BUEHLER
                                               19 S. La Salle Street Suite 702
                                               Chicago, Il. 60603
                                               (312) 371-4385
                                               tbuehler@tbuehlerlaw.com

                                               Counsel for Plaintiff




                                           5
Case: 1:19-cv-00797 Document #: 27 Filed: 03/16/21 Page 6 of 6 PageID #:242




  e.     Providing Plaintiff with other relief as this Court may deem just.

Dated: March 15, 2021                         Respectfully submitted,

                                              By: /s/ Terrence Buehler______

                                              Terrence Buehler
                                              LAW OFFICE OF TERRENCE BUEHLER
                                              19 S. La Salle Street Suite 702
                                              Chicago, Il. 60603
                                              (312) 371-4385
                                              tbuehler@tbuehlerlaw.com

                                              Counsel for Plaintiff




                                          6
